



COURT OF APPEAL FOR ONTARIO

CITATION: Markham (City) v. AIG Insurance Company of Canada,
    2021 ONCA 649

DATE: 20210921

DOCKET: M52381 (C67455)

Doherty, Brown and Thorburn JJ.A.

BETWEEN

The Corporation of the City of Markham

Applicant (Respondent in Appeal)

and

AIG Insurance Company of
    Canada

Respondent (Main Application/Appellant)

BETWEEN

AIG Insurance Company of
    Canada

Applicant (Appellant)

and

Lloyds Underwriters and
    The Corporation of the City of Markham

Respondents (Counter-Application/Respondents in Appeal)

David G. Boghosian and Shaneka Shaw Taylor, for the
    Corporation of the City of Markham and Lloyds Underwriters

Marcus B. Snowden and Sébastien A. Kamayah, for AIG
    Insurance Company of Canada

Heard: In writing

ENDORSEMENT

[1]

The court released a costs endorsement on the latest motion in this
    matter on July 27, 2021. The court indicated that the moving party (respondents
    in appeal) had not filed any written submissions on costs. It turns out counsel
    for the moving party did file costs submissions, although those submissions
    were filed after the deadline and were not forwarded to the panel. Counsel for
    the moving party has asked us to reconsider our costs disposition in light of
    those submissions. We have.

[2]

We see no reason to vary our costs order made on July 27, 2021. The
    order stands.

Doherty J.A.

David Brown J.A.

J.A. Thorburn J.A.


